UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6971



PERRY FERNESE WESLEY, SR.,

                                               Plaintiff - Appellant,

          versus


VANESSA P. ADAMS,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-732-3)


Submitted:   September 27, 2005            Decided:   October 3, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Perry Fernese Wesley, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Perry Fernese Wesley, Sr., appeals the district court’s

order dismissing his action requesting a temporary restraining

order or injunctive relief pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).       The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Wesley that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Wesley failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).    Wesley has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.




                              - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -